Citation Nr: 1810476	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-20 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for non-Hodgkin's lymphoma.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for shrapnel wounds of the head and bilateral arms.

3. Entitlement to service connection for shrapnel wounds of the head and bilateral arms.  

4. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

5. Entitlement to service connection for hypertension.

6. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.

7. Entitlement to service connection for diabetes mellitus.  

8. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a prostate disability.

9. Entitlement to service connection for prostate disability.

10. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lung disability.

11. Entitlement to service connection for a lung disability.

12.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for shrapnel, left eye.

13. Entitlement to service connection for a left eye disability, to include loss of use of the left eye.  

14. Entitlement to service connection for a low and middle back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Counsel


INTRODUCTION
 
The Veteran served on active duty from February 1966 to September 1968.   

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran provided testimony at a December 2016 Travel Board hearing.  A transcript of the hearing is of record.  

While the Veteran's claim for entitlement to service connection for a lung disability was considered de novo by the RO, the Board is obliged to determine in the first instance whether there is new and material evidence to reopen the claim, regardless of the RO's action.  Barnett v. Brown, 8 Vet. App. 1 (1995).  Accordingly, the claim to reopen this issue will be addressed below.

The issues of entitlement to service connection for left eye blindness, hypertension, diabetes mellitus, a prostate disability, a lung disability, and a low or middle back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. At the December 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the application to reopen the claim of entitlement to service connection for non-Hodgkin's lymphoma.

2. Entitlement to service connection for shrapnel, left eye and diabetes mellitus were denied by an unappealed December 2005 rating decision.  

3. Since the December 2005 rating decision, the Veteran has submitted new evidence that relates to a previously unestablished element of the claim for service connection for shrapnel, left eye and raises a reasonable possibility of substantiating the claim.

4. In September 2009, a rating decision denied to reopen the claim of entitlement to service connection for diabetes mellitus.  Service connection for hypertension, a lung disability, and scars from shrapnel wounds to the head and bilateral arms were also denied.

5. Since the September 2009 rating decision, the Veteran has submitted new evidence that relates to a previously unestablished element of each of these claims and raises a reasonable possibility of substantiating the claims for service connection for hypertension, a lung disability, diabetes mellitus, and scars from shrapnel wounds to the head and bilateral arms.

6. Entitlement to service connection for a prostate disability was denied by an unappealed September 2008 rating decision.

7. Since the September 2008 rating decision, the Veteran has submitted new evidence that relates to a previously unestablished element of the claim and raises a reasonable possibility of substantiating the claim.

8. The Veteran served in combat in the Republic of Vietnam.  

9. The Veteran suffered injuries to his left eye, head, and bilateral arms due to shrapnel in Vietnam.  

10.  The scars of the Veteran's head and bilateral arms are a result of his period of active service.  




CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal have been met with respect to the application to reopen the claim of entitlement to service connection for non-Hodgkin's lymphoma.  38 U.S.C. § 7105 (2014); 38 C.F.R. § 20.204 (2017).

2. The December 2005 rating decision that denied service connection for shrapnel, left eye is final.  38 U.S.C. § 7105 (2014); 38 C.F.R. §§ 3.104 (a), 20.302, 20.1103 (2017).

3. The evidence received since the December 2005 rating decision is new and material, and the claim for service connection for shrapnel, left eye is reopened. 38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (a) (2017).

4. The September 2008 rating decision that denied service connection for a prostate disability is final. 38 U.S.C. § 7105 (2014); 38 C.F.R. §§ 3.104 (a), 20.302, 20.1103 (2017).

5. The evidence received since the September 2008 rating decision is new and material, and the claim for service connection for a prostate disability is reopened. 38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (a) (2017).

6. The September 2009 rating decision that denied to reopen the claim of entitlement to service connection for diabetes mellitus and denied service connection for hypertension, a lung disability, and scars, shrapnel wounds, head and bilateral arms is final. 38 U.S.C. § 7105 (2014); 38 C.F.R. §§ 3.104 (a), 20.302, 20.1103 (2017).

7. The evidence received since the September 2009 rating decision is new and material, and the claims for service connection for diabetes mellitus, hypertension, a lung disability, and scars, shrapnel wounds, head and bilateral arms are reopened.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (a) (2017).

8. Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for scars, shrapnel wounds, head and bilateral arms are met. 38 U.S.C. § 1110 (2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017). 

Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204 (b).  Withdrawal may be made by the appellant or by his authorized representative. 38 C.F.R. § 20.204 (2017). 

At the December 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the application to reopen the claim of entitlement to service connection for non-Hodgkin's lymphoma; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the issue and it is dismissed.

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The United States Court of Appeals for Veterans Claims (Court), in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim.

In this case, the Board finds that VA has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with the issues decided on appeal given the fully favorable nature of the Board's decision with regard to his claims for new and material evidence and entitlement to service connection for scars of his head and bilateral arms.

New and Material Evidence, Generally

As noted above, the Veteran's appeal for entitlement to service connection for a lung disability comes to the Board after the RO reopened his previously denied claim.  Although the RO previously reopened this claim, the Board must still consider whether new and material evidence was received sufficient to reopen the claim in order to establish the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Jackson.

Generally, a claim that has been denied by an unappealed RO decision or an unappealed Board decision may not thereafter be reopened.  38 U.S.C. §§ 7104(b), 7105(c).  An exception to this rule exists for cases in which new and material evidence is presented or secured with respect to a claim that has been disallowed, in which case the claim must be reopened and the former disposition reviewed.  38 U.S.C. § 5108. 

"New" evidence means evidence not previously submitted to agency decision makers, and "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The credibility of the newly-submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 


New and Material Evidence for Shrapnel, Left Eye

The Veteran's claim for service connection for shrapnel, left eye was denied in a December 2005 rating decision as the evidence did not support that the Veteran suffered an injury to the left eye during his active service.  The December 2005 rating decision was not appealed and became final.  38 C.F.R. § 20.302.  

Since that rating decision, additional evidence has been associated with the claims file.  The Veteran submitted a statement from M.W., M.D. that stated the Veteran suffered shrapnel wound to the left eye in April 2009.  In January 2017, the Veteran submitted a corrected DD-214 form noting that he received the Combat Action Ribbon due to his service in Vietnam.

This evidence is new, as it was not part of the record at the time of the prior denial of the claim.  It is also material, as it relates to the previously unestablished element of whether the Veteran suffered a left eye injury during his period of service.  This evidence is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim.  As such, new and material evidence has been received, and reopening the claim is warranted.

New and Material Evidence for Diabetes Mellitus

A December 2005 rating decision denied the Veteran's claim for service connection for diabetes mellitus on the basis that the Veteran's medical records did not indicate that the Veteran had a current diagnosis of diabetes mellitus.  The December 2005 rating decision was not appealed and became final.  38 C.F.R. § 20.302.  

In September 2009, a rating decision found that new and material evidence had not been provided to reopen the Veteran's claim for diabetes mellitus.  The December 2009 rating decision was not appealed and also became final.  38 C.F.R. § 20.302.  

Since that rating decision, additional evidence has been associated with the claims file.  The Veteran has provided testimony that his son-in-law, a physician, had reviewed his medical records and informed him that he was diabetic.  Additionally, January 2017 nursing triage note from the Atlanta VA Medical Center (VAMC) states that the Veteran is diabetic.    

This evidence is new, as it was not part of the record at the time of the prior denial of the claim.  It is also material, as it relates to the previously unestablished element of whether the Veteran has a current diagnosis of diabetes.  When viewed with the previous evidence of record, this evidence indicating that the Veteran has a diagnosis of diabetes is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim.  As such, new and material evidence has been received, and reopening the claim is warranted.

New and Material Evidence for a Prostate Condition

The Veteran's claim for service connection for a prostate condition was denied in a September 2008 rating decision as the evidence did not support an etiological relationship between his current prostate disability and his active service.  It was also noted that the Veteran's condition did not warrant service connection on a presumptive basis as he did not have a diagnosis of prostate cancer.  The September 2008 rating decision was not appealed and became final.  38 C.F.R. § 20.302.  

Since that rating decision, additional evidence has been associated with the claims file.  The Veteran has provided testimony that within a year of leaving the military he was told that he had a prostate condition that his physician indicated was related to his period of service.  

This evidence is new, as it was not part of the record at the time of the prior denial of the claim.  It is also material, as it relates to the previously unestablished element of whether the Veteran's current prostate condition was incurred in, or is otherwise due to, his period of service.  When viewed with the previous evidence of record, this evidence indicating that the Veteran's prostate condition is etiologically related to service is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim.  As such, new and material evidence has been received, and reopening the claim is warranted.

New and Material Evidence for Hypertension, a Lung Disability and Scars

The Veteran's claims for service connection for hypertension, a lung disability, and scars from shrapnel wounds to the head and bilateral arms were denied in a September 2009 rating decision.  The rating decision denied entitlement to service connection for a lung disability and the Veteran's scars as the evidence of record did not support an etiological relationship between his active service and either condition.  With regard to hypertension, it was determined that the evidence did not demonstrate a current diagnosis of the condition.  The September 2009 rating decision was not appealed and became final.  38 C.F.R. § 20.302.
  
Since the September 2009 rating decision, additional evidence has been associated with the claims file.  The Veteran has submitted a corrected DD-214 form noting that he received the Combat Action Ribbon due to his service in Vietnam, he provided testimony during his December 2016 Board hearing that he began suffering respiratory symptoms within a year of discharge from active service, and VA treatment records indicate a current diagnosis of hypertension.  

This evidence is new, as it was not part of the record at the time of the September 2009 rating decision, which denied the Veteran's claims.  The evidence is also material, as it relates to the previously unestablished nexus between the Veteran's period of service and his respiratory symptoms and the scars present on his head and bilateral arms.  The evidence also provides a diagnosis of hypertension during the appeal period.  When viewed with the previous evidence of record, this evidence is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claims.  As such, new and material evidence has been received, and reopening the Veteran's claims for service connection for hypertension, a lung disability, and scars from shrapnel wounds to the head and bilateral arms is warranted.

Service Connection for Scars of the Head and Arms

In June 2009, the Veteran filed a claim for service connection for the residuals of shrapnel wounds to the head and upper arms.  The Veteran has asserted that these scars resulted from injuries due to shrapnel in Vietnam.  Upon review of the evidence of record, the Board finds that reasonable doubt should be resolved in favor of the Veteran and service connection should be granted.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2014); 38 C.F.R. § 3.303 (a) (2017).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A review of the Veteran's service treatment records that have been associated with the claims file does not specifically describe treatment for a shrapnel injury to the head or bilateral arms.  The records do note that the Veteran's treatment records on October 10, 1967 state that the Veteran's "wounds were cleaned and dressed."  During the Veteran's separation examination in September 1968, he was noted to have a scar in the area of his left eye that was not reported on his entrance examination in January 1966.  

In January 2017, the Veteran has submitted a corrected DD-214 form noting that he received the Combat Action Ribbon due to his service in Vietnam.  The DD-214 reported that the Veteran was serving in the Republic of Vietnam from August 1967 to November 1967. 

The Veteran has also submitted written statements from his mother, M.K., and his long-time primary care physician, M.W., M.D., that he suffered wounds in combat in Vietnam.  The Veteran has reported that M.W., M.D. treated him for the shrapnel wounds that he received in combat upon his return from Vietnam.  

The Veteran's mother stated that she received notification from the Navy in October 1967 that her son had been wounded in action in Vietnam.  In March 2009, the physician provided a statement that said "he could confirm that the Veteran sustained shrapnel wounds to his left eye and left forehead in 1967." (The Veteran is already in receipt of service connection for a scar to the left eye).  He also provided a diagram indicating that the Veteran had residual scarring on his forehead above his left eye and on his bilateral arms, near each bicep.  

The Board notes that the Veteran's prior VA examinations did not specifically address the presence of scars beyond his service-connected scar of the left eye.  However, the Board finds that M.W., M.D., is competent to recognize and diagnose scars that are present on the Veteran's forehead and bilateral arms.  While the Veteran's service records do not report shrapnel injuries, the Veteran's records do state that his "wounds" were treated on the same date that the Veteran reports his scars were incurred.  In this regard, the Veteran is a combat Veteran and his assertion to sustaining injury to his left eye, head, and bilateral arms due to shrapnel in Vietnam are conceded.  See 38 U.S.C. § 1154  (b) (in the case of any veteran who engaged in combat with the enemy in active service during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incidence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).

While the Veteran's separation examination noted scars of the Veteran's left eye, his right hand, and tattoos on his bilateral arms, the Board finds that the competent evidence provided by the Veteran and M.W., M.D. regarding the etiology of his scars outweighs the evidence indicating that these scars were not present during the Veteran's period of service.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for residual scarring on his forehead above his left eye and on his bilateral arms is warranted. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The application to reopen the claim of entitlement to service connection for non-Hodgkin's lymphoma is dismissed.

The petitions to reopen the claims of entitlement to service connection for a prostate disability, diabetes mellitus, a lung disability, hypertension, shrapnel left eye, and scars, shrapnel wounds, head and bilateral arms are granted.

Entitlement to service connection for scars, shrapnel wounds, head and bilateral arms is granted. 


REMAND

The evidence indicates that the Veteran has not been provided a VA examination in relation to his claims for service connection for the following conditions: hypertension, diabetes mellitus, a prostate condition, and a lung condition. VA must provide a medical examination or opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Board finds that an examination should be provided for each condition.  

With regard to his claim for hypertension, the Veteran served in Vietnam and his exposure to herbicides is conceded.  The Veteran has claimed that the condition was due to his exposure to herbicides or is secondary to his service-connected PTSD.  Hypertension is not a disability presumptively associated with herbicide exposure.  38 C.F.R. § 3.309 (e) (2017).  However, the National Academy of Sciences (NAS) has placed hypertension in the category of "limited or suggestive evidence of an association" with exposure to herbicides. See e.g., Health Effects Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32,549 (June 8, 2010) ("In Update 2006, NAS concluded that there was 'limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension.'"); Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange: Update 2008, 75 Fed. Reg. 81,332, 81,333 (December 27, 2010) (NAS, in 2008, categorized certain health outcomes, including hypertension, to have "'limited or suggestive evidence of an association.' This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."). This was reiterated again in Update 2010. See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012). Based upon these findings, an opinion should obtained regarding a possible etiological relationship between the Veteran's exposure to herbicides during his active service and his current diagnosis of hypertension.

The Board notes that diabetes is a presumptive condition based upon herbicide exposure; however, the evidence is unclear whether the Veteran has had a diagnosis of diabetes during the appeal period.   The Veteran has provided testimony that his son-in-law, a physician, has reviewed his medical records and informed him that he was diabetic.  Additionally, a January 2017 nursing triage note from the Atlanta VA Medical Center (VAMC) reports that the Veteran is diabetic and a primary care not from June 2017 also states that the Veteran has a diagnosis of diabetes.  Multiple VA medical records state, however, that the Veteran does not have a diagnosis, including a discharge diagnosis from the Pensacola Joint Ambulatory Care center that states that diabetes was "ruled out" and A1C testing noted in May 2015 and February 2016.  Accordingly, the Board finds that a VA examination should be provided to determine whether the Veteran has had a diagnosis of diabetes during the appeal period. 

With regard to the Veteran's claim for service connection for a lung condition, the Board notes that the Veteran has provided documentation that he has been treated several times for acute bronchitis and has been treated for bronchial pneumonia.  During the Veteran's Board hearing, he reported that his physician had indicated to him that he may have recurrent upper respiratory symptoms due to his exposure to herbicides during his active service.  While respiratory conditions (other than cancer) are not presumptive condition based upon herbicide exposure, the Board finds that a VA medical examination should be provided to determine if the Veteran's has a current respiratory condition due to his active service.

With regard to the Veteran's claim for service connection for a prostate condition, the Board notes that the Veteran has a diagnosis of benign prostate hyperplasia (BPH).  While BPH is not a presumptive condition based upon herbicide exposure, the Board finds that an opinion should be obtained regarding whether the Veteran's BPH is warranted on a direct basis.  Additionally, the Veteran attempted to file a separate claim for "prostate cancer" in August 2017 indicating that the Veteran may have been diagnosed with a condition that does warrant presumptive service connection based upon herbicide exposure.  Accordingly, the Board finds that a VA examination should be provided to determine whether the Veteran has a current diagnosis of prostate cancer or his prostate condition is otherwise due to his period of service.  

The Board also finds that new VA medical opinions should be provided regarding whether the Veteran's back condition and left eye disability are due to injuries that were sustained during his period of active service.  

In February 2011, the Veteran was provided a VA examination regarding his back condition.  The examiner diagnosed his with mild scoliosis of the thoracic spine and mild hypertrophic spondylosis of lumbar spine.  The examiner stated that the condition "Pre-existed service. Not caused by related to or worsened beyond natural progression by military service."  No rationale is provided for these opinions.  The Board notes that the Veteran sought treatment for his back multiple times during service, including indication of "nerve root irritation" and a referral for "chronic back pain" in September 1967.  While the Veteran indicated that he had "wrenched his back, two years before 1967," the Veteran's entrance examination was normal and did not report any back issues.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  See 38 C.F.R. § 3.304 (b) (2017).  A veteran who served during a period of war, as the veteran here, is presumed to be in sound condition when they entered into military service except for conditions noted on entrance medical examination.  See 38 U.S.C. § 1111   (2014).  Where there is "clear and unmistakable" evidence that the injury or disease claimed pre-existed service and was not aggravated during service, the presumption of soundness has been rebutted.  Id.  The Board finds that the Veteran's back condition was not "noted" at entrance; accordingly, it must be determined if the Veteran's condition "clearly and unmistakably" pre-existed service, and if so whether the condition was not "clearly and unmistakably" aggravated by service.  

The Board also finds the August 2005 VA examination was inadequate to resolve the issue of service connection for a left eye disability.  As discussed above, the Board has conceded that the Veteran suffered a shrapnel injury to his left eye during his period of service; however, service connection is not warranted unless the Veteran has a current disability that is due to the in-service injury.  While the Veteran suffered a left eye injury in service that resulted in a scar in the area of his left eye, his treatment records indicate that he had 20/25 uncorrected vision and corrected 20/20 vision of the left eye at separation from service.  Medical records from the Emory Clinic in June 1995 state that the Veteran underwent ALK (anterior lamellar keratoplasty) on his left eye in January 1995.  The records state that the Veteran had vision that corrected to 20/20 bilaterally prior to the surgery.  After the surgery, the Veteran's left eye only could recognize hand motions and could not be corrected.  The August 2005 examination indicates that the Veteran's current disability is due to the 1995 surgery; however, it is unclear if the Veteran had a left eye disability due to service at that time and whether any residual disability is due to his period of service.  During the Veteran's 2016 hearing, he stated that he "underwent surgery" to attempt to correct his left eye disability.  The Board finds that a medical opinion should be sought to determine whether the Veteran had an underlying left eye disability due to his in-service injury in 1995, and whether any current disability is present due to his in-service injury.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to address whether the Veteran has a current diagnosis of diabetes.  If providing a negative opinion, the examiner should discuss the January 2017 nursing note and the June 2017 primary care note that indicate a diagnosis of diabetes.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of any lung disability, hypertension, or prostate disability diagnosed during the appeal period.  The entire claims file must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished. The examiner should provide opinions as to the following:

a) Is it at least as likely as not (a 50 percent or greater probability) that any prostate disability was incurred in, or was otherwise caused by, the Veteran's period of active service, including the Veteran's conceded exposure to herbicides in service?

b) Does the Veteran have a current diagnosis of a respiratory disability?  If so, is it at least as likely as not (a 50 percent or greater probability) that the respiratory disability was incurred in, or was otherwise caused by, the Veteran's period of active service, including the Veteran's conceded exposure to herbicides in service?

c) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was incurred in, or was otherwise caused by, the Veteran's period of active service, including the Veteran's conceded exposure to herbicides in service?

d) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was caused, or aggravated by, the Veteran's service-connected PTSD?

In providing the requested opinions, the examiner must address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  It is not sufficient to conclude that the Veteran's conditions disability are not directly caused by herbicide exposure by stating that they are not listed in VA regulations as presumptively service-connected.

All rendered opinions are to be supported with explanatory rationale, with citation to evidence in the record and medically accepted knowledge.

3. Schedule the Veteran for a VA examination to address the nature and etiology of his current back disability.  The examiner must obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination and note this in the examination report. The claims file must be made available for review to the examiner.

The examiner must address the following questions:

a. Did the Veteran have a back disability that clearly and unmistakably (obviously or manifestly) existed prior to his period of active duty service from February 1966 to September 1968? 

b. If the disorder clearly and unmistakably existed prior to service, was it "clearly and unmistakably" (obviously or manifestly) not aggravated during his period of service from February 1966 to September 1968?  In this special context, "aggravation" has occurred where there is an increase in disability beyond the natural progress of the disease.

c. If the Veteran has a diagnosed back disability that did not exist prior to service, is it at least as likely as not (50 percent or greater probability) that the disability began in service or is otherwise related to active service?

In rendering the requested opinions, any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history. Such reports must be specifically acknowledged and considered in formulating any opinions. Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. If an opinion cannot be provided without resort to speculation, the examiner should the examiner must provide a reason why this is so.

4. Schedule the Veteran for a VA examination to determine the nature and etiology of his left eye disability.  The entire claims file must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished. The examiner should provide opinions as to the following:

a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran had a left eye disability due to his conceded in-service left eye injury at the time of his surgery in January 1995?  

b) If the Veteran had a left eye disability due to his in-service injury in 1995, is any current left eye disability due to the in-service injury?

In rendering the requested opinions, any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history. Such reports must be specifically acknowledged and considered in formulating any opinions. Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. If an opinion cannot be provided without resort to speculation, the examiner should the examiner must provide a reason why this is so.

5. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


